Citation Nr: 0809034	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension (also 
claimed as pulmonary hypertension), to include as secondary 
to service-connected asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from July to September 
1944, and January 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, wherein the RO denied service 
connection for hypertension.  The veteran timely appealed the 
September 2005 rating action to the Board. 

On VA Form 21-4138, dated in January 2008, the veteran 
withdrew his hearing for a videoconference hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.704(e) (2007). 

In January 2008, an Acting Veterans Law Judge granted the 
veteran's motion to advance the case on the Board's docket.


FINDINGS OF FACT

1.  The veteran does not currently have pulmonary 
hypertension.  

2.  Competent clinical evidence of record does not establish 
that hypertension was manifested to a compensable degree 
within a year of service discharge, is etiologically related 
to service, or was caused or made chronically worse by the  
service-connected asbestosis.







CONCLUSION OF LAW

Hypertension, to include pulmonary hypertension, was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of his service-
connected asbestosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 
evidence in the claimant's possession that pertains to the 
claim.  See, United States Court of Appeals for Veterans 
Claims (Court) decision in Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120-121 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

VA provided the veteran with notice on the Pelegrini II VCAA 
elements in letters, dated in May 2005 and February 2006, 
respectively.  The letters did not explicitly tell the 
veteran to submit all relevant evidence in his possession.  
The letters did, however, tell him to let VA know of any 
evidence he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2006 
letter provided the veteran notice on the Dingess elements.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  While the February 2006 letter was provided 
after the RO's initial adjudication of the instant claim in 
September 2005, the veteran was given pre-adjudication notice 
via the May 2005 letter.  

Regarding VA's duty to assist the appellant with his claim on 
appeal, service and post-service private and VA examination 
and clinical treatment reports, along with statements of the 
veteran and his representative, have been associated with the 
claims files.  In addition, in July 2006 and March 2007, VA 
examined the veteran to determine the nature and etiology of 
any currently present hypertension.  Copies of these 
examination reports are contained in the claims files. 





II.  Service Connection Laws and Regulations

General Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumptive criteria

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 ; 38 C.F.R. 3.307, 3.309.

Secondary service connection criteria

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Under this recent revision, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

VA will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected asbestosis and hypertension.  As 
such, no action is required to establish the "baseline level 
of severity" of his nonservice-connected low back disorder 
and the newly enacted provisions of 38 C.F.R. § 3.310(b) are 
not directly relevant to this case.

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. 
at 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).

III.  Legal Analysis

The veteran contends that hypertension (to include pulmonary 
hypertension) is warranted on a direct basis, or as secondary 
to service-connected asbestosis.  

At the outset, the Board finds that there is no current 
diagnosis of record with respect to the veteran having 
pulmonary hypertension.  On the contrary, a March 2007 VA 
examiner specifically stated, after a physical evaluation and 
testing of the appellant and medical records review, that the 
veteran did not have pulmonary hypertension, nor did he have 
any significant impairment of [pulmonary] function.  An 
echocardiogram was entirely within normal limits.  (see, 
March 2007 VA examination report).  Therefore, in the absence 
of an identified disability of pulmonary hypertension, 
service connection for said disability may not be granted. 
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Second, the Board concludes that service connection for 
hypertension is not warranted on a presumptive basis.  
Although there is current evidence of hypertension (see, July 
2006 VA examination report), it was first shown in the early 
1990's, decades after the veteran's discharge from his second 
period of active military service in November 1947.  (see, VA 
outpatient treatment record, dated in June 1991, reflecting 
an assessment of hypertension).  Thus, in an absence of 
medical evidence that the veteran's hypertension was present 
within one year from separation in July 1944 or November 
1947, the Board cannot entertain a grant of service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Third, the veteran has argued that his hypertension had its 
onset during military service. (see, VA Form 21-4138, 
Statement in Support of Claim, dated in June 2003).  After a 
review of the voluminous evidence of record, the Board 
concludes that service connection for hypertension on a 
direct basis is also not warranted.  

To this end, there are no clinical findings of elevated blood 
pressure readings or hypertension in the service medical 
records.  September 1945 and January 1946 United States Naval 
Reserve and United States Navy discharge and enlistment 
examination reports reveal blood pressure readings of 130/70 
and 125/78, respectively.  United States Navy discharge 
examination reports, dated in July 1944 and November 1947, 
contain before-exercise blood pressure readings of 118/78 and 
126/80, respectively.  After-exercise blood pressure readings 
were recorded as 118/78 and 122/86, respectively.  These same 
discharge examination reports also show that the veteran's 
cardiovascular system was reported as "normal."  

The post-service findings of hypertension, satisfy the 
requirement that there be a current disability.  Here, the 
record indisputably documents that the veteran has 
hypertension (see, July 2006 VA examination report).  

There are, however, competing VA opinions relating the 
veteran's hypertension to his periods of active military 
service.  Evidence in support of the veteran's claim includes 
a June 2003 VA physician's assistant's opinion that "it is 
as likely as not or at least possible that his hypertension 
began in the service."  (see, June 2003 VA outpatient 
treatment record).  Although the VA physician's assistant 
indicated that he had reviewed the veteran's military medical 
records, his opinion is unsupported by service medical 
records, which, as noted previously, are entirely devoid of 
any clinical evidence of elevated blood pressure readings and 
hypertension.  Given that the VA physician's assistant's June 
2003 opinion was based on an inaccurate factual premise, the 
Board finds that it is of no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value").  Furthermore, the VA physician's assistant 
failed to provide any medical rationale or reasoning for his 
opinion. 

Evidence against the claim includes a July 2006 VA examiner's 
opinion that "it is less likely than not that the veteran's 
hypertension was present while on active duty."  (see, July 
2006 VA examination report).  The July 2006 VA examiner 
bolstered her opinion by pointing to an absence of 
hypertension in the veteran's service medical records, along 
with post-service treatment records showing a long-time lapse 
between military service and an initial diagnosis of 
hypertension.  The examiner's opinion was the product of a 
review of the veteran's entire medical records and physical 
evaluation of the appellant.  The July 2006 examiner also 
provided rationale based on an accurate review of service and 
post-service medical records.  For the foregoing reasons, the 
Board finds the July 2006 VA examiner's opinion to be more 
probative than the June 2003 VA physician's assistant 
opinion.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension on a direct basis.  

Finally, the veteran also contends that his hypertension is 
secondary to his service-connected asbestosis.  (see, VA Form 
9, dated and signed by the veteran in January 2007).  

While the Board has considered the veteran's contention, as a 
lay person, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical 
evidence linking the veteran's hypertension to the service-
connected asbestosis.  On the contrary, in July 2006, a VA 
examiner opined, after a review of the claims files and 
physical evaluation of the veteran, that she was unaware of 
any data or literature that supported a finding that 
hypertension could occur secondary to asbestosis or that a 
history of asbestosis could aggravate hypertension.  Thus, 
the VA examiner concluded that it was less likely than not 
that the veteran's hypertension was secondary to, or 
aggravated by, any asbestosis.  The VA examiner determined 
that the veteran's hypertension and asbestosis were mutually 
exclusive events.  (see, July 2006 VA examination report).  
There is no opinion of record that refutes the July 2006 VA 
examiner's conclusion. 

Because the most probative opinion is against the claim, the 
weight of the evidence is against the grant of service 
connection for hypertension on a secondary basis.

In sum the preponderance of the evidence is against the claim 
for service connection for hypertension, to include as 
secondary to service-connected asbestosis.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply. Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).





ORDER

Service connection for hypertension, to include as secondary 
to asbestosis is denied. 



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


